Citation Nr: 1230294	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  04-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders on an extra-schedular basis prior to October 25, 2006.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In September 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

In a May 2009 decision, the Board, in relevant part, denied entitlement to an effective date prior to October 25, 2006, for an award of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In May 2010, the Court granted a joint motion to vacate that part of the Board's May 2009 decision that denied entitlement to an effective date earlier than October 25, 2006, for a total disability evaluation based on individual unemployability due to service-connected disorders. 

In its September 2010 remand, the Board recharacterized the issue as one of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders versus entitlement to an effective date prior to October 25, 2006, for such benefit.

In January 2012, the Board separated the Veteran's claim into two issues-one addressing entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders versus entitlement to an effective date prior to October 25, 2006 on a schedular basis; and one on an extra-schedular basis.  The Board denied the Veteran's claim on a schedular basis, and remanded the claim on an extra-schedular basis.  The claim is again before the Board for appellate review.

Virtual VA reveals no records pertinent to the Veteran's claim.

The issue of entitlement to service connection for coronary artery disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

From February 12, 2004, the Veteran's service-connected lumbosacral strain precluded him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for entitlement to total disability rating based upon individual unemployability due to service-connected disorders were met from February 12, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, prior to October 25, 2006, service connection was established for only for a lumbosacral strain, evaluated as 40 percent disabling; and for a well-healed scar on the lip, evaluated as noncompensable.  The combined rating for these service-connected disorders was 40 percent.  The January 2012 Board decision held that the Veteran did not meet the schedular criteria for a total disability ratings for compensation based upon individual unemployability prior to October 25, 2006.

The above-described percentage standards are set aside only in exceptional cases where there is an unusual factor of disability rendering the veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  Such cases are submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  Id. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board has reviewed the evidence of record and finds that from February 12, 2004, the Veteran's service-connected disorders prevented him from securing and following a substantially gainful occupation.  The Veteran has not claimed that the scar on his lip has had any impact on his ability to work.

There is medical evidence both supporting and contrary to his assertions that he is unemployable due to his service-connected back disability. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In a December 2004 private Individual Unemployability Assessment, a vocational specialist determined the Veteran was "currently and permanently unable to engage in his former or any other substantial gainful activity due solely to his service-connected lumbar issues . . . since September 2000 at the earliest."  

The record contains two VA medical opinions from nurse practitioners, who, after examining the Veteran, determined he was able to engage in sedentary employment.  See November 2004 and April 2005 VA examination reports.  They both concluded the Veteran was not precluded from sedentary employment based on their physical examinations, and consideration of only those disorders for which the appellant was service connected.  Unfortunately, neither provided a rationale for their opinions.

In July 2010 and July 2011 opinions, a vocational rehabilitation consultant found that the Veteran had been unable to secure or follow any type of substantial gainful occupation since November 2000 due to his service-connected lumbosacral strain.  She provided extensive rationale, including the Veteran's pattern of lost time from work since the early 1980's and his lack of computer skills, which were usually required in sedentary positions.

In March and May 2011 opinions, the VA nurse practitioners again reviewed the claims files, and provided opinions that the Veteran was able to perform sedentary work.  They credibly observed that it was difficult to imagine how the appellant could earn an associate's degree in solar engineering and lack the aptitude to use a computer.  The practioners reported that sedentary work the appellant could perform included desk jobs, answering phones, telemarketing, and customer service.

In February 2012, a VA vocational rehabilitation and employment specialist reviewed the claims file and addressed whether it was at least as likely as not that the appellant's service-connected disorders alone prevented all forms of substantially gainful employment prior to October 25, 2006.  After an extensive review of the claims file, the specialist opined that the medical and vocational evidence in the file indicated significant limitations for even sedentary employment.  The specialist found that the skills that would be required in a sedentary position were never developed after the Veteran obtained his Associate's Degree.  It was opined that this fact would make him unmarketable for a sedentary position.  The specialist found that, based on the Veteran's service-connected back disability limitations alone, his demonstrated work history, and his specific dated education, he was prevented from all forms of substantially gainful employment.

Subsequently, the record was forwarded to the Director of Compensation Service for review.  In an April 2012 memorandum, the Director denied entitlement to a total rating for compensation based upon individual unemployability due to service-connected disorders on an extra-schedular basis, finding that the Veteran was not unemployable in all work environments due to service-connected disorders.

Here, the Board finds that the opinion by the February 2012 VA vocational rehabilitation and employment specialist, as well as the July 2010 and July 2011 opinions by the private vocational rehabilitation consultant to be the most probative opinions on point.  Each opinion was supported by extensive rationale and considered the Veteran's background and work experience, as well as his level of disability.

The remaining opinions of record in favor of the claim, as well as against the claim, do not tip the balance of the evidence against the claim.  For example, the author of the December 2004 Individual Unemployability Assessment determined that the Veteran was unemployable because he was not employable in a specific field (noting that the appellant was unable to perform "substantial work in a sedentary, unskilled occupation [as a welder]").  Further, the opinions by the VA nurse practitioners provided no rationale in November 2004 and April 2005.  In subsequent opinions, they provided more detailed rationale, however, their opinions simply place the evidence in equipoise.  They are not sufficient to show that the preponderance of the evidence is against the claim.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disorders, on an extra-schedular basis, prior to October 25, 2006, are met.

In this case, the Veteran requests an effective date of September 2000, i.e., the date that the appellant was deemed unemployable, or alternatively, February 2004, the date of his claim.  See January 2008 Notice of Disagreement.

The earliest effective date for an award of a total disability evaluation based on individual unemployability due to service-connected disorders cannot be earlier than the date that the record shows the veteran was precluded from following a substantially gainful occupation by his service-connected disability, or the date on which said evidence was received by VA, whichever is later.  38 C.F.R. §§ 3.400, 4.16(b).

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims-formal and informal-for benefits.  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In this case, a claim of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disorders was denied by January 2002 rating decision.  The Veteran did not thereafter perfect a timely appeal.  38 U.S.C.A. § 7105 (West 2002).  Hence, the January 2002 rating decision that denied entitlement to a total rating for compensation based upon individual unemployability due to service-connected disorders is final, and the effective date for this benefit cannot be earlier than this date if it is based upon the same evidence reviewed at that time.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  VA received the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders on February 12, 2004.  The Board has not identified any pending formal or informal claim of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disorders between January 2002 and February 12, 2004.

While the Board recognizes that several opinions have been associated with the claims file indicating that the Veteran has been unemployable since September 2000 or November 2000, that evidence was not received by VA prior to February 12, 2004.  As previously noted, the earliest effective date for an award of a total disability evaluation based on individual unemployability due to service-connected disorders cannot be earlier than the date that the record shows the veteran was precluded from following a substantially gainful occupation by his service-connected disability, or the date on which said evidence was received by VA, whichever is later.  38 C.F.R. §§ 3.400, 4.16(b).

Under applicable law, as outlined above, the Board finds that the effective date of the award of a total disability evaluation based on individual unemployability due to service-connected disorders on an extra-schedular basis is the date of VA's receipt of the Veteran's claim-February 12, 2004.  See 38 C.F.R. §§ 3.400, 4.16(b).


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders on an extra-schedular basis is granted from February 12, 2004, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


